Citation Nr: 0027178	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  93-24 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by poor balance.

2.  Entitlement to service connection for an eye disorder, 
currently diagnosed as serpiginous choroidopathy, on either a 
direct basis or as a result of Agent Orange exposure.

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), in excess of 50 percent from February 
27, 1992, and in excess of 70 percent from December 17, 1997.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.




REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to October 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

Service connection for anxiety reaction and hearing loss was 
granted in a February 1970 rating decision, and a 10 percent 
evaluation and a noncompensable evaluation were assigned, 
respectively.  

In February 1992, the RO received the veteran's request for 
service connection for PTSD.  In a February 1993 rating 
decision, the RO recharacterized the mental disorder for 
which the veteran received service connection, noting that 
the veteran had been service-connected for an anxiety 
disorder, which was now diagnosed as PTSD.  The RO also 
assigned a 30 percent disability rating at that time.  The 
veteran appealed this assigned evaluation, and during the 
pendency of this appeal, the RO, in a January 1995 rating 
decision, increased the veteran's evaluation to 50 percent, 
effective from February 1992.  This evaluation was later 
increased by the RO to 70 percent, in a January 1998 rating 
decision.  The effective date assigned for the 70 percent 
evaluation was December 17, 1997, the date of the veteran's 
latest VA PTSD examination.  This 70 percent evaluation 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Given that the RO assigned 
an effective date of December 17, 1997, for a 70 percent 
evaluation for the veteran's PTSD and not the veteran's 
original date of claim, the Board must now consider the 
propriety of split ratings.  

In April 1992, the RO received additional correspondence from 
the veteran, in which he requested an increased evaluation 
for his hearing loss and service connection for tinnitus.  In 
the same February 1993 rating decision that addressed the 
veteran's PTSD, the RO denied the veteran's claim for an 
increased evaluation for his hearing loss but granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  The veteran also appealed these two determinations.  
Neither evaluation has been increased during the pendency of 
this appeal, and, as such, a noncompensable evaluation 
remains in effect for the veteran's hearing loss, and a 10 
percent evaluation remains in effect for the veteran's 
tinnitus.

The Board also notes that the veteran was granted a total 
rating on the basis of individual unemployability in a 
December 1999 rating decision, effective from October 29, 
1999.  At his June 2000 hearing before a traveling Member of 
the Board, the veteran made statements that seemed to suggest 
his unhappiness with the effective date assigned.  
(Transcript (T.) at 11-12).  This issue is referred to the RO 
for clarification and further development, as warranted.


FINDINGS OF FACT

1.  Competent medical evidence of a current disability 
manifested by poor balance and its relationship, if present, 
to the veteran's service has not been presented.

2.  Competent medical evidence of a nexus, or link, between 
the veteran's eye disorder, currently diagnosed as 
serpiginous choroidopathy, and his service, including Agent 
Orange exposure, has not been presented.

3.  The veteran's PTSD has been manifested by social 
isolation, thoughts of suicide, and he has been practically 
unemployable since 1992.

4.  The veteran's bilateral hearing loss is manifested by 86 
percent discrimination and a decibel loss of 59 in the right 
ear and 90 percent discrimination and a decibel loss of 45 in 
the left ear.

5. The veteran's tinnitus is manifested by constant ringing 
in both ears, and there is no clinical evidence of additional 
pathology or disease.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disorder manifested by poor balance is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for an eye 
disorder, currently diagnosed as serpiginous choroidopathy, 
on either a direct basis or as a result of Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

3.  The schedular criteria for a 100 percent evaluation for 
the veteran's PTSD have been met, effective from February 27, 
1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996).

4.  The schedular criteria for a compensable evaluation for 
the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.85 (1999).

5.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999). 
Additionally, presumptive service connection shall be 
established for certain diseases associated with exposure to 
certain herbicide agents, including Agent Orange.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  Serpiginous 
choroidopathy is not included in this list.  Id; see also 64 
Fed. Reg. 59232 (November 2, 1999).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses pertaining to the 
veteran's eyes.  With respect to the veteran's poor balance, 
these records indicate that the veteran sustained multiple 
shrapnel wounds to the face and neck in February 1966.  
Dizziness was reported by the veteran following this injury, 
and labyrinthitis was diagnosed upon the veteran's admission 
for treatment.  The veteran again complained of dizziness in 
January 1967, and in a March 1969 dental history, he 
indicated that he had experienced dizziness.  The veteran's 
November 1966 reenlistment examination is negative for any 
pertinent subjective complaints and clinical notations.  The 
veteran did not report any eye trouble or dizziness or 
fainting spells upon his separation examination (conducted in 
September 1969), and no clinical notations were recorded as 
to either.

A January 1970 VA examination is silent for any current 
complaints by the veteran as to both his eyes and poor 
balance.  Historically, it was noted that the veteran had 
experienced disturbed balance when he was injured in February 
1966.  Physical examination found no neurological disease, 
and no eye disorders were diagnosed.

The veteran's VA treatment records (dated from May 1983 to 
December 1999) reflect the February 1966 incident, in which 
the veteran sustained multiple shrapnel wounds to the neck 
and face.  These records also document treatment received by 
the veteran for his eye complaints, diagnosed as 
chorioretinal scar with retinal necrosis, and for his 
dizziness and vertigo.  There is no clinical diagnosis in 
connection with the veteran's poor balance, and these records 
do not offer any clinical opinions relating the veteran's eye 
disorder or his poor balance to service and events therein, 
including the February 1966 incident.  The veteran's Agent 
Orange Registry examination reflects his complaints of 
impaired vision but notes no symptomatology associated with 
Agent Orange exposure.

The veteran's private medical records (dated from March 1992 
to November 1993) pertain to the veteran's eyes and reflect 
the diagnosis of serpiginous choroidopathy. These records 
also reflect the veteran's in-service shrapnel wounds to the 
face and neck.  It was noted that serpiginous choroidopathy 
had no known cause.  These records do not offer any clinical 
opinion relating the veteran's eye disorder to his service 
and any events therein.

A September 1992 VA general medical examination reflects the 
veteran's reports of poor vision and ataxia and dizziness.  
Subsequent to physical examination, the diagnoses were 
headaches, probably muscle contraction headaches, and 
depression.  The examiner did not offer any comment or 
opinion as to the etiology or causation of veteran's poor 
balance and impaired vision.

Another September 1992 VA examination pertaining to the 
veteran's headaches reflects the veteran's February 1966 in-
service injury.  It also reflects the veteran's impaired 
vision, noting that the veteran was now legally blind, and 
his reports that his headaches were unaccompanied by 
dizziness.  The examiner did not offer any comment or opinion 
as to the etiology or causation of veteran's poor balance and 
impaired vision.

The veteran's Social Security Administration (SSA) decision 
(dated in October 1992) contains a medical report that 
reflects the veteran's February 1966 in-service injury and 
his reports of having lost all balance for 120 days after 
this event.  This medical report also reflects the veteran's 
reports of having dived into water to avoid a grenade 
explosion while in Vietnam.  This water had been very dirty 
and shared by animals, and the veteran had developed a film 
over his eyes.  The veteran also stated that he had been in 
the midst of a great deal of Agent Orange.  Neither this 
medical report, other records, or the SSA decision itself 
offers an opinion relating the veteran's impaired vision 
(serpiginous choroidopathy) to his service, including the 
reported in-service events.  There is also no clinical 
discussion as to the veteran's current claim of poor balance 
and its relationship to service.

At his RO hearing (conducted in May 1994), the veteran 
testified that he felt that his poor balance was due to the 
shrapnel wound, as a nerve had been cut.  (T. at 18-19).  
When asked if he had ever been diagnosed with an imbalance 
problem at the VA, the veteran responded in the negative.  
(T. at 19).  He had brought it up, though.  Id.  When asked 
if the VA had done any tests to see if a nerve had actually 
been cut by the shrapnel, the veteran again responded in the 
negative.  (T. at 20).  The veteran clarified that he had 
been told that the retained shrapnel had been in one place at 
one time and that it had then moved.  Id.  This was part of 
his eye problem and his balance.  Id.  Specifically as to his 
eyes, the veteran testified that he had actually received 
treatment in the service, when he had had to dive into a rice 
paddy to escape an exploding grenade.  (T. at 25-26).  The 
veteran had opened his eyes in the water, and later, he had 
started having trouble with his eyes, and a corpsman gave him 
an ointment to use.  (T. at 26).  When asked if he had used 
this ointment only on one occasion, the veteran stated that 
he had used it for awhile.  (T. at 27).  The veteran did not 
think that this had been documented.  Id.  He also did not 
remember what the ointment was.  (T. at 28).  When asked if 
he had continued to use this ointment for the remainder of 
his service, the veteran responded in the negative.  (T. at 
29).  He had used the ointment for three to four months.  Id.  
When asked when he had first received treatment for his eyes 
after service, the veteran indicated that it had been in 
approximately 1983.  (T. at 30).  He clarified that from 1969 
to 1983 he had had problems with his eyes, but he had not 
complained about it or sought treatment.  Id.  The veteran 
indicated that he had been told that they did not know what 
caused his eye problem; they could not prove where it came 
from.  (T. at 32).  The veteran stated that he had been 
exposed to Agent Orange while in service and that no one 
could tell him that his eye problem was not related to this 
exposure.  (T. at 32-33).

An April 1996 VA neurological examination reflects the 
veteran's February 1966 in-service injury and his reports of 
being off balance subsequent to this injury.  The veteran 
received some physiotherapy at that time, but was found fit 
enough to return to duty.  Subjectively, the veteran reported 
feeling off balance and having impaired vision.  Subsequent 
to physical examination, the one pertinent diagnosis was 
bilateral choroidopathy, with vision loss.  The examiner did 
not comment on the relationship, if any, between the 
veteran's imbalance and impaired vision and events in 
service.  

At his June 2000 hearing before a traveling Member of the 
Board, the veteran testified that his exposure to Agent 
Orange, which was in the water over in Vietnam, had caused 
his blindness.  (T. at 5).  The veteran also testified that 
the shrapnel retained in his head caused his imbalance.  (T. 
at 7).  He had not had any problems with his balance before 
he got hit in service.  Id.  When asked if any of the doctors 
he had seen for his eyes had pinpointed the cause of his 
blindness, the veteran stated that the cause could not be 
pinpointed.  (T. at 8).  They could neither deny nor prove 
the cause.  Id.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for poor balance and for his 
eye disorder, which is currently diagnosed as serpiginous 
choroidopathy.  The Board also acknowledges that the veteran 
was injured in service, sustaining multiple shrapnel wounds 
to the neck and face.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claim as to both his poor balance and his 
eye disorder must be denied, as it is not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, supra.  Here, though, the 
Board finds that there is no current clinical diagnosis of 
any disorder manifested by poor balance, nor is there any 
clinical evidence of record relating such a disorder to the 
veteran's service.  As to the veteran's eye disorder, the 
Board also finds that there is no clinical evidence of record 
relating it, however diagnosed, to the veteran's service.

Specifically, as to the veteran's poor balance, the Board 
acknowledges that the veteran was, indeed, diagnosed with 
labyrinthitis while in service, having sustained multiple 
shrapnel wounds to the neck and face, and that he again 
complained of dizziness in January 1967.  However, upon 
separation examination in September 1969, the veteran failed 
to report any dizziness or fainting spells, and no pertinent 
abnormalities were clinically noted.  As to the veteran's eye 
disorder, the veteran's service medical records, including 
his separation examination, are completely negative for any 
complaints or treatment involving the eyes.  

Further, the post-service clinical evidence of record is 
negative for any opinions relating either the veteran's 
claimed poor balance or his eye disorder, however diagnosed, 
to events in service (either those documented or reported by 
the veteran in connection with his claim).  In this respect, 
the Board notes that none of the various VA examinations of 
record relates either the veteran's poor balance or his eye 
disorder to his service, although the February 1966 in-
service injury is documented throughout.  Additionally, the 
veteran's VA treatment records are also silent as to the 
etiology or causation of the veteran's poor balance (or 
dizziness and vertigo) and his eye disorder, although as with 
the VA examinations, the veteran's in-service February 1966 
injury is noted.  Also, the veteran's Agent Orange Registry 
examination found no symptomatology related to such exposure. 
The veteran's private medical records also reflect the 
February 1966 service event, as well as the veteran's reports 
of having had to dive into dirty water and his exposure to 
Agent Orange, but are silent as to the veteran's poor balance 
and offer no opinion as to the relationship, if any, between 
the veteran's serpiginous choroidopathy and his service.  
Indeed, the record as a whole indicates that there is no 
known cause of serpiginous choroidopathy.  Further, the 
veteran's SSA records, while reflecting the February 1966 
incident, as well as the veteran's exposure to Agent Orange 
and his diving into dirty water to escape a grenade 
explosion, again offer no clinical discussion relating the 
veteran's claimed poor balance and his eye disorder to 
service.

In effect, the veteran has proffered only his assertions that 
his poor balance and his eye disorder, however diagnosed, are 
related to events in service, including the documented 
February 1966 incident, the purported diving into dirty water 
to escape a grenade explosion, and exposure to Agent Orange.  
Nothing in the record indicates that the veteran possesses 
the necessary expertise to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions as to diagnosis or causation are inadequate.  Id.  
Where the determinative issue involves medical diagnosis and 
medical causation, competent medical evidence is required.  
See Grottveit v. Brown, supra.  

Further, as to the veteran's poor balance, the Board 
reiterates that there is no clinical diagnosis pertaining to 
the veteran's poor balance reflected in the current evidence 
of record.  

As such, in light of the above, absent competent medical 
evidence of a current disorder manifested by poor balance and 
its relationship to service, as well as competent medical 
evidence of a relationship between the veteran's eye disorder 
(currently diagnosed as serpiginous choroidopathy) and events 
in service, the veteran has not submitted a well grounded 
claim of entitlement to service connection.  See Caluza v. 
Brown, supra.

As to presumptive service connection for serpiginous 
choroidopathy due to exposure to Agent Orange, the Board 
finds that this disorder is not included in the list of those 
diseases associated with exposure to certain herbicide 
agents, which manifest themselves within the period 
prescribed (if any) at any time after service.  See 
38 U.S.C.A. § 1116(a)(1)(B) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e); see also 64 Fed. Reg. 
59232 (November 2, 1999).  Further, the Court has held that 
neither the statutory not the regulatory presumption of 
exposure to Agent Orange will satisfy the incurrence element 
of the Caluza well grounded claim test where the veteran has 
not developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 
Vet. App. 164 (1999).

Additionally, in reaching this determination denying service 
connection for a disorder manifested by poor balance and for 
an eye disorder, currently diagnosed as serpiginous 
choroidopathy, the Board acknowledges that the veteran is in 
receipt of a Purple Heart and a Combat Action Ribbon.  
However, while 38 U.S.C.A. § 1154(b) (West 1991) provides 
significant benefit for a combat veteran, in that it relaxes 
the evidentiary requirement regarding service incurrence or 
aggravation, it does not constitute a substitute for evidence 
of current disability and its causal nexus.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  In this respect, though, the 
Board stresses that it has not denied the veteran's claim 
based upon documented in-service events, as opposed to those 
events reported by the veteran but uncorroborated by the 
veteran's service medical records.  Rather, the Board has 
denied service connection as to both poor balance and an eye 
disorder based upon the absence of clinical evidence of a 
nexus, or link, between these two disorders and the veteran's 
service.

Also, as to the veteran's serpiginous choroidopathy, the 
Board appreciates the veteran's implicit argument that the 
benefit of reasonable doubt should be applied in this 
instance and service connection established, as there is 
apparently no known cause of serpiginous choroidopathy.  In 
effect, doctors cannot tell the veteran that his eye disorder 
was caused by service, but, then, they cannot tell him it was 
not.  As noted below, though, application of the rule 
regarding benefit of reasonable doubt is not required as to 
this issue, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


Further, the veteran has not provided any indication of the 
existence of additional evidence which would make his claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  

To reiterate, application of the rule regarding benefit of 
reasonable doubt is not required, as the veteran has not met 
his burden of submitting a well-grounded claim as to both 
issues.  38 U.S.C.A. § 5107(b).  

Entitlement to increased evaluations

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran's PTSD is addressed by schedular criteria 
applicable to evaluating mental disorders.  See 38 C.F.R. 
Part 4, § 4.130.  Specifically, Diagnostic Code 9411 provides 
for a 70 percent evaluation where there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation, the maximum available, is warranted 
where there is total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; disorientation as to time or place; and memory loss 
for names, close relatives, one's own occupation, or one's 
own name.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's PTSD must be evaluated under both sets of 
criteria, with the more advantageous one utilized.  Id.

In effect, therefore, prior to November 7, 1996, Diagnostic 
Code 9411 provided for A 70 percent evaluation was warranted 
where the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired or where there was severe impairment in the ability 
to obtain or retain employment.

A 100 percent evaluation was warranted where the veteran's 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, or the 
veteran was demonstrably unable to obtain or retain 
employment.

With respect to evaluation of the veteran's bilateral hearing 
loss, case law holds that a rating for hearing loss is 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned, after audiometric 
examinations are rendered.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In this respect, level II hearing loss 
is demonstrated by a 90 percent speech discrimination score 
cross referenced with an average pure tone decibel loss of 
45, and level III hearing loss is demonstrated by an 86 
percent speech discrimination score cross referenced with an 
average pure tone decibel loss of 59.  See 38 C.F.R. Part 4, 
§ 4.85 (1999).

With respect to the veteran's tinnitus, the schedular 
criteria addressing the ear are for application.  See 
38 C.F.R. Part 4, § 4.87 (1999).  The Board notes that by 
regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluating diseases of the 
ear.  See 64 Fed. Reg. 25202 (May 11, 1999).

Specifically, prior to June 10, 1999, Diagnostic Code 6260 
(Tinnitus) provided for a maximum 10 percent evaluation for 
tinnitus, which was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  See 38 C.F.R. Part 4, 
§ 4.87a (prior to June 10, 1999).

Currently, Diagnostic Code 6260 provides for a maximum 10 
percent evaluation for tinnitus, which is recurrent.  See 
38 C.F.R. Part 4, § 4.87 (1999).

II.  Factual Background

The veteran's VA treatment records (dated from May 1983 to 
December 1999) document individual and group therapy received 
by the veteran for his anxiety reaction, which was later 
diagnosed as PTSD.  These records also indicate that the 
veteran received hearing aids for his bilateral hearing loss 
and that he experienced tinnitus.

A September 1992 VA social survey indicates that the veteran 
was confused at times and that he teared when recalling some 
of his traumatic in-service experiences.  It also reflects 
the veteran's reports that he had trouble with feelings and 
that he isolated himself.  The veteran stated that he cried 
often and that he thought about suicide, by cutting his 
throat.  The veteran had attempted suicide in 1976 and again 
in 1980.  He denied auditory hallucinations, but there had 
been a six-month period in 1990 or 1991 when he had seen 
monsters or gremlins every night.  He also stated that he had 
nightmares about Vietnam a couple of times a month.  The 
veteran had been employed as a security guard until June 
1992, when he had had to quit, as he went legally blind.  The 
veteran stated that he did not know why he was blind.  He had 
been living with his girlfriend for two years.  Subsequent to 
evaluation, the assessment noted that the veteran got along 
well with his lady friend, but otherwise, he was quite 
isolated.  The veteran was unable to work because of his 
blindness, and he had some PTSD symptomatology.  The 
veteran's socio-economic functioning was classified by the 
examiner as moderately impaired.

A September 1992 VA PTSD examination notes that the veteran 
had been in counseling over a year, which involved one to two 
sessions a week.  It also reflects the veteran's reports of 
recurrent and intrusive thoughts about PTSD, with vivid 
visual illusions or hallucinations of combat and events that 
took place in Vietnam.  The veteran also suffered from war-
related nightmares, which occurred about once or twice a 
week.  He was hypervigilant and had extreme difficulty 
trusting people.  The veteran also reported a total inability 
to get in touch with his feelings, with frequent outbursts of 
anger.  He had periods of depression, which lasted from a few 
days to two weeks.  The veteran also stated that he had 
difficulty sleeping.  Objectively, the veteran was noted to 
be very tense, anxious, and restless.  He was also tearful, 
particularly when talking about Vietnam.  The veteran's mood 
was depressed and anxious, and his affect was constricted.  
His concentration was decreased.  The veteran denied 
delusions or hallucinations, other than visual hallucinations 
described at the time of flashbacks.  Subsequent to 
examination, the diagnosis was PTSD.  The examiner did not 
comment on the severity of the veteran's symptomatology.

Upon VA audiological evaluation in October 1992, the 
veteran's hearing was found to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
65
65
LEFT
20
15
15
55
55

Speech discrimination was found to be 96 percent in the right 
ear and 92 percent in the left ear.

Upon VA audiological evaluation in November 1992, the 
veteran's hearing was found to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
60
65
LEFT
15
15
10
55
60

It was noted that the average pure tone result for the right 
ear was 42.50 and 35 for the left ear.  Speech discrimination 
was found to be 90 percent in the right ear and 88 percent in 
the left ear.  Additionally, it was noted that the veteran 
reported a history of decreased hearing as a result of head 
trauma that occurred in February 1966.  The veteran also 
reported that he had a history of noise exposure while in 
service and a history of bilateral tinnitus.  The veteran 
described his tinnitus as constant and bothersome, 
particularly in quiet situations.  The summary of the 
evaluation noted moderate to severe high frequency 
sensorineural hearing loss in the right ear and moderate high 
frequency sensorineural hearing loss in the left ear.

At his May 1994 RO hearing, the veteran testified that he had 
flashbacks quite often.  (T. at 2).  The veteran also 
testified that these flashbacks had been occurring more 
frequently in the last year.  (T. at 3).  He also indicated 
that he had trouble sleeping.  Id.  The veteran had been 
unemployed since 1992.  (T. at 4).  The veteran described his 
relationships with family and friends as very bad, having 
deteriorated.  (T. at 5).  The veteran's service 
representative indicated that they believed that the 
veteran's PTSD had worsened.  (T. at 6).  He also indicated 
that the veteran was unemployed.  (T. at 6-7).  When asked 
why he had lost is job as a security guard, the veteran 
clarified that it had been because he had not been able to 
see what he was doing.  (T. at 8).  When asked if his PTSD 
symptoms had had anything to do with him losing his job, the 
veteran stated that he had cried at work.  (T. at 9).  The 
veteran's girlfriend testified that the veteran's PTSD had 
gotten worse, especially his depression.  (T. at 12).  It was 
almost unbearable to live with.  Id.  With respect to his 
tinnitus, the veteran testified that there was never a day 
that the ringing stopped.  (T. at 13).  The Hearing Officer 
informed the veteran that a 10 percent disability rating was 
the maximum provided for, absent the diagnosis of some other 
related disorder.  (T. at 13-14).  The veteran also testified 
that his hearing loss had gotten worse over the past year and 
that he had been given hearing aids to wear.  (T. at 15).

A December 1994 VA social survey notes that the veteran lived 
with his girlfriend, but the veteran stated that he did not 
want to get close to her.  The veteran also stated that he 
did not like getting close to people.  He taught Tae Kwon Do 
three days a week to about 10 people.  The veteran reported 
that this was hard for him to do because of his sight, but he 
would continue with it until he was completely blind.  The 
veteran indicated that he had applied for a blind 
rehabilitation program and that he believed that his 
blindness was caused by his service in Vietnam.  The veteran 
also referenced his counseling at the Vet Center, which he 
had been receiving since 1992.  The veteran stated that he 
slept about four to five hours a night and that he had dreams 
about Vietnam.  He was more comfortable in Vietnam.  The 
veteran also reported being depressed and anxious, as he 
tried to adjust to his going blind.  He noted that he had no 
friends, as he did not want to make himself vulnerable.  The 
veteran indicated that he had thought about suicide, but he 
had not wanted to hurt his daughters that way.  Things had 
gotten worse for the veteran as his vision loss increased.  
He denied any hallucinations or delusions or suicide 
attempts.  The veteran stressed that it was hard to adjust to 
his decreased vision, as he could not protect himself from 
other people and what was going on around him.  When the 
veteran talked about Vietnam, he became quite upset and cried 
on a few occasions.  The assessment noted that the veteran 
reported flashbacks, nightmares, problems sleeping, 
depression, anxiety, suicidal thoughts, problems in 
relationships, an inability to get close to people, and a 
fear of crowds.  In the examiner's view, the veteran's 
socioeconomic functioning had been decreased due to the 
veteran's vision loss.  Over time, as the veteran's vision 
loss became more impaired and he became blind, his PTSD 
symptomatology would be exacerbated.

Upon VA audiological evaluation in June 1996, the veteran's 
hearing was found to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
70
85
LEFT
20
15
25
70
75

It was noted that the average pure tone result for the right 
ear was 55 and 46 for the left ear.  Speech discrimination 
was found to be 94 percent in the right ear and 92 percent in 
the left ear.  Additionally, it was noted that the veteran 
had worn hearing aids since 1992.  He denied any ear 
infections.  With respect to his tinnitus, the veteran stated 
that it was bilateral and constant, although primarily in the 
right ear.  As to its effect on his daily life, the veteran 
stated that it as annoying and upsetting, because it brought 
back Vietnam.  It also caused headaches and made listening 
difficult overall.  In summary, it was noted that the veteran 
had bilateral, asymmetrical hearing loss, with the right ear 
being poorer than the left ear.  Clear ears canals were seen 
bilaterally, and speech discrimination scores agreed with the 
type and degree of hearing loss, confirming the reliability 
of the pure tone test findings.  The veteran's continued use 
of binaural amplification was recommended.

The December 1997 VA PTSD examination reflects the veteran's 
reports that his eyesight had diminished further and that he 
could now barely see.  His PTSD symptoms had become worse 
with the deterioration of his eyesight.  It was noted that 
the veteran continued to receive treatment for his PTSD at 
the VA.  It was also noted that the veteran still lived with 
his girlfriend.  The veteran stated that he only slept two to 
three hours a night and that he had frequent nightmares about 
Vietnam, from three to four times a week to once a night.  
The veteran also stated that he had flashbacks about Vietnam.  
He was on edge all the time and unable to relax.  He got 
depressed all the time and had frequent crying spells.  The 
veteran reported that he felt uncomfortable around people and 
that he tended to isolate himself.  He had problems trusting 
people, which interfered with his social life.  He also had 
problems with intimacy and had shut down all emotions.  The 
veteran stated that he thought constantly about the soldiers 
killed in Vietnam, and he wished that he were there.  The 
veteran believed that his blindness was due to Vietnam, and 
he got very upset and angry talking about it.  He felt very 
gloomy about the future and had suicidal thoughts but denied 
any plans.  Objectively, it was noted that the veteran was 
depressed and that he cried throughout the interview.  It was 
reiterated that the veteran was very angry about what 
happened to him in Vietnam, including his blindness.  He had 
intrusive thoughts about Vietnam, which he could not get out 
of his mind no matter how hard he tried.  It was noted, as 
mentioned, that the veteran continued to have frequent 
dreams, nightmares, and flashbacks about Vietnam.  He got 
depressed with suicidal thoughts and ideas.  The veteran 
denied any delusions or hallucinations and was oriented in 
all three spheres.  His attention and concentration were 
impaired.  The pertinent diagnosis was chronic and severe 
PTSD.

The January 1999 VA PTSD examination notes that with the 
veteran's continued deterioration of his sight, there had 
been a corresponding exacerbation of his PTSD and depression.  
The veteran stated that when he noticed changes in his 
vision, his memory went right back to Vietnam and what had 
happened there.  It was noted that the veteran still lived 
with the same girlfriend.  The veteran admitted to being 
terrified of going completely blind, and the more restricted 
his vision became, the more constant and vivid his memories 
became of Vietnam.  Intrusive thoughts were constant.  The 
veteran avoided crowds and was easily upset by loud voices 
and arguments.  He trusted very few people and kept to 
himself.  The veteran dreaded having to give up his martial 
arts, as it was one of the few things left in which he took 
pride.  The veteran referenced his constant tinnitus.  It was 
noted that the veteran still received counseling for his 
PTSD.  Objectively, it was noted that there was no evidence 
of obsessions, compulsions, phobias, hallucinations, or 
delusions.  The veteran's affect was extremely sad, and his 
mood was agitated and depressed.  He continued to have 
suicidal thoughts but was not entertaining any plan at 
present.  The veteran began crying within the first couple of 
minutes of the interview, which continued on and off 
throughout the session.  The veteran's sleep was 
significantly disturbed, and despite having two dogs, he 
worried constantly that someone would break in.  He was 
depressed by his vision loss and the activities of which he 
was deprived.  He was close to giving up martial arts, but he 
was frightened that if he gave that up, he would have 
nothing.  It was noted that as his sight deteriorated, his 
PTSD symptoms worsened.  The veteran's nightmares grew more 
and more disturbingly vivid, and intrusive thoughts were 
daily.  The veteran trusted no one other than his girlfriend.  
He tired easily and got irritated at little things.  As the 
veteran got deeper and deeper into darkness because of his 
vision, he got closer and closer to Vietnam.  The veteran did 
not see himself living much longer, and he could not stop 
worrying about his vision and his health.  The veteran's 
attention and concentration were impaired.  The pertinent 
diagnosis was chronic and severe PTSD.  The veteran's Global 
Assessment of Functioning (GAF) Scale score was 42.  The 
examiner commented that the veteran was very proud and 
independent and that he was trying to come to terms with his 
deteriorating vision.  This condition as it worsened only 
exacerbated the veteran's already severe PTSD.  The veteran 
was incapable of employment given the severity of his 
service-connected disorder.

Upon VA audiological evaluation in January 1999, the 
veteran's hearing was the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
70
85
LEFT
20
20
20
70
70

It was noted that the average pure tone result for the right 
ear was 59 and 45 for the left ear.  Speech discrimination 
was found to be 86 percent in the right ear and 90 percent in 
the left ear.  Additionally, it was noted that the veteran's 
speech discrimination was good for both ears.  It was also 
noted that the veteran complained of constant tinnitus in 
both ears that was bothersome when he was in quiet situations 
and caused him trouble falling asleep at night.

A lay statement received from the veteran's girlfriend, dated 
in August 1999, speaks to the severity of the veteran's PTSD 
symptomatology.  The veteran was increasingly depressed and 
anxious as his vision worsened.  He had many nightmares and 
tended to isolate himself.  He was also very paranoid at 
times.

At his hearing before a traveling Member of the Board 
(conducted in June 2000), the veteran testified that he 
preferred to spend his days by himself.  (T. at 3).  The 
veteran also indicated that his tinnitus had gotten so bad, 
he could not live with it anymore.  (T. at 4-5).  Sometimes 
the veteran wished that he could just end it.  (T. at 5).  
With respect to his hearing, the veteran stated that he had 
been given a clarity phone by the VA.  Id.  He also stated 
that he would rather be in Vietnam than any other place; he 
missed his friends.  (T. at 6).  The veteran reported that he 
had also been given hearing aids by the VA.  (T. at 7).  The 
veteran also reported that he still received treatment at the 
VA for his PTSD.  (T. at 9).

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a 100 
percent evaluation for the veteran's PTSD is warranted in 
this instance under the schedular criteria in effect prior to 
November 7, 1996, effective from the veteran's date of claim, 
February 27, 1992.  However, as to increased evaluations for 
the veteran's bilateral hearing loss and tinnitus, the Board 
finds that the veteran's appeal as to these two issues must 
be denied.

With respect to the veteran's PTSD, the Board initially notes 
that the schedular criteria in effect prior to November 7, 
1996, are more advantageous in this instance.  As discussed 
above, prior to the change in schedular criteria, Diagnostic 
Code 9411 provided for a 100 percent evaluation where the 
veteran's attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, or the 
veteran was demonstrably unable to obtain or retain 
employment.  In this respect, as to required criteria, the 
Board finds that the evidence of record is sufficient to 
warrant a 100 percent evaluation, effective from the 
veteran's date of claim for increase, February 27, 1992.  
Were the Board to apply the current criteria in its 
assessment of the severity of the veteran's PTSD, given the 
clinical evidence of record, the Board could not make such a 
favorable determination.  In practical effect, then, 
Diagnostic Code 9411 as provided for prior to November 7, 
1996, is more advantageous to the veteran in this instance.

Specifically, the Board finds that the evidence of record 
shows that the veteran was demonstrably unable to obtain or 
retain employment in 1992.  Admittedly, the record also 
indicates that the veteran was terminated from his job as a 
security guard at that time because he could not see what he 
was doing, but the Board stresses that the various VA PTSD 
examinations of record, as well as the VA social surveys, 
show that as the veteran's vision deteriorated, his PSTD 
symptoms were exacerbated.  Arguably, then, if the veteran's 
decreased vision interfered with his employment, the 
attendant exacerbation of the veteran's PTSD symptomatology 
could also interfere with his employment.

Further, the Board finds that the evidence of record suggests 
as early as 1992 that the veteran's attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation.  In this respect, the Board 
notes that the record indicates that the veteran isolated 
himself from all but his girlfriend, including his daughters, 
with whom he had been in contact at one time.

Admittedly, the Board does not find evidence of record 
suggesting or indicating totally incapacitating 
psychoneurotic symptoms, but in light of the above, the Board 
concludes that the veteran's disability picture more nearly 
approximated a 100 percent evaluation under Diagnostic Code 
9411, as provided for prior to November 7, 1996, effective 
from February 27, 1992, the veteran's date of claim for 
increase.  See 38 C.F.R. § 4.7; 38 U.S.C.A. § 5107(b).

With respect to evaluation of the veteran's bilateral hearing 
loss, to reiterate, a rating for hearing loss is determined 
by a mechanical application of the rating schedule to the 
numeric designations assigned, after audiometric examinations 
are rendered.  See Lendenmann v. Principi, supra.  

In this respect, the Board notes that in November 1992, the 
veteran had level II hearing in both the right and left ears.  
See 38 C.F.R. Part 4, § 4.85.  In June 1996, the veteran had 
level I hearing in the right ear and level II hearing in the 
left ear.  In January 1999, the veteran had level III hearing 
in the right ear and level II hearing in the left ear.  As 
such, regardless of the cross-reference of the veteran's 
better ear with the poorer ear, a noncompensable evaluation 
is warranted in this instance.  The Board cannot but deny the 
veteran's claim for an increased evaluation for his bilateral 
hearing loss, given this mechanical application of the rating 
schedule.  See Lendenmann v. Principi, supra.

As to evaluation of the veteran's tinnitus, the Board finds 
that neither the criteria in effect prior to or on June 10, 
1999, are more advantageous to the veteran in this instance. 
Here, Diagnostic Code 6260, whether the old or current 
criteria, provides for a singular, maximum evaluation of 10 
percent.  The veteran is currently evaluated as 10 percent 
disabled due to his tinnitus.  In effect, he receives the 
maximum evaluation provided for.

As to a higher evaluation, the Board notes that it was 
stressed to the veteran at his RO hearing that absent 
evidence of a diagnosis of additional pathology or disease, 
for which a separate evaluation could be assigned, the 
veteran received the maximum evaluation provided for.  In 
this respect, the Board notes the above denial of service 
connection for a disorder manifested by poor balance.  

The veteran was put on notice as to the evidence required to 
both evaluate and increase his service-connected disabilities 
in the August 1993 statement of the case and in the February 
1995, October 1997, August 1999, and December 1999 
supplemental statements of the case, as he was provided with 
the applicable schedular criteria (both new and old) and 
informed of the reasons and bases for the RO's 
determinations.


ORDER

Entitlement to service connection for a disorder manifested 
by poor balance is denied.

Entitlement to service connection for an eye disorder, 
currently diagnosed as serpiginous choroidopathy, on either a 
direct basis or as a result of Agent Orange exposure, is 
denied.

A 100 percent disability rating for the veteran's PTSD is 
granted, effective February 27, 1992, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.

A compensable evaluation for the veteran's bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for the veteran's 
tinnitus is denied.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

